DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2014/0179290 A1).

([0027], “electronic device”; Fig. 1A) comprising: 
 	a display device (Fig. 1A; [0030], “electronic device displays the corresponding edited incoming/outgoing information on the touchscreen of the electronic device”); and 
  	at least one processor ([0012], “electronic device includes a processor unit”; [0073], “processor unit”), 
	wherein the at least one processor is configured to acquire data associated with a specific phone number ([0028], “extracting information associated with the communicating electronic device based on the searched contents of the messages may refer to extracting at least one of a term representing a rank, a term representing a name, and a term representing a company name. In the above-described example, the electronic device may extract the incoming/outgoing information of the communicating electronic device assigned the telephone number "012-3456-7890" based on the contents of messages received from the communicating electronic device assigned the telephone number "012-3456-7890" (~acquire data associated with a specific phone number)”; [0073], “processor unit extracts incoming/outgoing information based on at least one of metadata and contents of the communication”), 
extract first information representing the phone number from the associated data according to a preset reference ([0028], “extracting information associated with the communicating electronic device based on the searched contents of the messages may refer to extracting at least one of a term representing a rank, a term representing a name, and a term representing a company name (~preset reference is at least one of a rank, name, and company name template/format). In the above-described example, the electronic device may extract the incoming/outgoing information of the communicating electronic device assigned the telephone number "012-3456-7890" based on the contents of messages received from the communicating electronic device assigned the telephone number "012-3456-7890"”; Fig. 3B, “Mr. B” represents the phone number “070-123-4567”), and 
display the phone number (Fig. 3B, displays “070-123-4567”) and 
the first information on the display device (Fig. 3B, displays “Mr. B” (~first information)).  

 	Regarding claim 2, Jung teaches the electronic device ([0027], “electronic device”; Fig. 1A) of claim 1, 
 	wherein the at least one processor ([0012], “electronic device includes a processor unit”; [0073], “processor unit”) is further configured to extract base data of extraction of the first information as second information ([0036], “the electronic device may extract, from the database, at least one of a web page address corresponding to the name and a main telephone number of the electronic device”; [0012], “electronic device includes a processor unit”).  

 	Regarding claim 3, Jung teaches the electronic device ([0027], “electronic device”; Fig. 1A) of claim 1, 
([0039], “electronic device searches and analyzes the text, and finds the terms "law firm", "lawyer", and "judgment materials". Thereafter, the electronic device determines that the telephone number "1234-5678" is a contact associated with the legal profession by identifying that the terms "law firm", "lawyer", and "judgment materials" are associated with the law. In such a manner, the electronic device automatically extracts "lawyer (~social relation - lawyer of the recipient) Mr. B" as the name of the communicating electronic device corresponding to the telephone number "1234-5678" from the contents of the text”), and 
 		the at least one processor ([0012], “electronic device includes a processor unit”; [0073], “processor unit”) is further configured to analyze text data and context information and extract the information indicating the social relations ([0039], “electronic device searches and analyzes the text, and finds the terms "law firm", "lawyer", and "judgment materials". Thereafter, the electronic device determines that the telephone number "1234-5678" is a contact associated with the legal profession by identifying that the terms "law firm", "lawyer", and "judgment materials" are associated with the law. In such a manner, the electronic device automatically extracts "lawyer (~social relation - lawyer of the recipient) Mr. B" as the name of the communicating electronic device corresponding to the telephone number "1234-5678" from the contents of the text”; [0073], “processor unit extracts incoming/outgoing information based on at least one of metadata and contents of the communication”; [0012], “electronic device includes a processor unit”).  

 	Regarding claim 4, Jung teaches the electronic device ([0027], “electronic device”; Fig. 1A) of claim 2, 
 	wherein the at least one processor ([0012], “electronic device includes a processor unit”; [0073], “processor unit”) is configured to display the first information and the phone number on the display device using text information and visual items (Fig. 3B, “Mr. B” (~first information) and “070-123-4567” (~phone number) is displayed on a display device using text information (~”Mr. B”, “Telephone number”, “070-123-4567” are texts) and visual items (~person icon and rectangles are visual items); [0012], “electronic device includes a processor unit”).  

 	Regarding claim 7, Jung teaches the electronic device ([0027], “electronic device”; Fig. 1A) of claim 1, 
 	further comprising a memory ([0074], “memory of the electronic device may store information controlled by the processor unit 905. More specifically, the memory may store software”), 
	wherein the at least one processor ([0012], “electronic device includes a processor unit”; [0073], “processor unit”) is configured to acquire storage pattern-related information, based on information associated with a phone number stored in the memory ([0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein extracting of at least one of a rank, a name, a company name is storage pattern-related information (~number of extraction of each element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure); [0074], “memory of the electronic device may store information controlled by the processor unit 905”).  

 	Regarding claim 8, Jung teaches a method of operating an electronic device ([0011], “a method for operating an electronic device”), 
 	the method comprising: 
 	acquiring data associated with a specific phone number ([0028], “extracting information associated with the communicating electronic device based on the searched contents of the messages may refer to extracting at least one of a term representing a rank, a term representing a name, and a term representing a company name. In the above-described example, the electronic device may extract the incoming/outgoing information of the communicating electronic device assigned the telephone number "012-3456-7890" based on the contents of messages received from the communicating electronic device assigned the telephone number "012-3456-7890" (~acquiring data associated with a specific phone number)”); 
([0028], “extracting information associated with the communicating electronic device based on the searched contents of the messages may refer to extracting at least one of a term representing a rank, a term representing a name, and a term representing a company name (~preset reference is at least one of a rank, name, and company name template/format). In the above-described example, the electronic device may extract the incoming/outgoing information of the communicating electronic device assigned the telephone number "012-3456-7890" based on the contents of messages received from the communicating electronic device assigned the telephone number "012-3456-7890"”; Fig. 3B, “Mr. B” represents the phone number “070-123-4567”); and 
 	displaying the phone number (Fig. 3B, displays “070-123-4567”) and 
 	the first information on a display device (Fig. 3B, displays “Mr. B” (~first information)).  

 	Regarding claim 9, Jung teaches the method of claim 8, 
 	further comprising extracting base data of extraction of the first information as second information ([0036], “the electronic device may extract, from the database, at least one of a web page address corresponding to the name and a main telephone number of the electronic device”; [0012], “electronic device includes a processor unit”).  


 	wherein the first information includes information indicating social relations ([0039], “electronic device searches and analyzes the text, and finds the terms "law firm", "lawyer", and "judgment materials". Thereafter, the electronic device determines that the telephone number "1234-5678" is a contact associated with the legal profession by identifying that the terms "law firm", "lawyer", and "judgment materials" are associated with the law. In such a manner, the electronic device automatically extracts "lawyer (~social relation - lawyer of the recipient) Mr. B" as the name of the communicating electronic device corresponding to the telephone number "1234-5678" from the contents of the text”), and 
 	the extracting of the first information comprises analyzing text data and context information and extracting the information indicating the social relations ([0039], “electronic device searches and analyzes the text, and finds the terms "law firm", "lawyer", and "judgment materials". Thereafter, the electronic device determines that the telephone number "1234-5678" is a contact associated with the legal profession by identifying that the terms "law firm", "lawyer", and "judgment materials" are associated with the law. In such a manner, the electronic device automatically extracts "lawyer (~social relation - lawyer of the recipient) Mr. B" as the name of the communicating electronic device corresponding to the telephone number "1234-5678" from the contents of the text”; [0073], “processor unit extracts incoming/outgoing information based on at least one of metadata and contents of the communication”).  

 	Regarding claim 11, Jung teaches the method of claim 9, 
 	wherein the displaying comprises displaying the first information and the phone number using text information and visual items (Fig. 3B, “Mr. B” (~first information) and “070-123-4567” (~phone number) is displayed on a display device using text information (~”Mr. B”, “Telephone number”, “070-123-4567” are texts) and visual items (~person icon and box lines are visual items); [0012], “electronic device includes a processor unit”).  

 	Regarding claim 14, Jung teaches the method of claim 8, 
 	further comprising: acquiring storage pattern-related information, based on phone number-associated information stored in a memory ([0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein extraction of at least one of a rank, a name, a company name is storage pattern-related information (~number of extraction of each element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure); [0074], “memory of the electronic device may store information controlled by the processor unit 905”); and 
([0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein an extraction of at least one of a rank, a name, a company name is storage pattern-related information (~a number of extraction of an element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure) and the first information is changed based on the number of the extraction of the element; For example, a single/one (~number of) extraction of Mr. A (Fig. 4A) changes the first information to include Mr. A (Fig. 4B) from Mr. B (Fig. 3B)).  

 	Regarding claim 16, Jung teaches the electronic device of claim 7, 
 	wherein the at least one processor is configured to change the first information, based on the acquired storage pattern-related information ([0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein an extraction of at least one of a rank, a name, a company name is storage pattern-related information (~number of extractions of each element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure) and the first information is changed based on the number of extractions of the elements; For example, an extraction (~a number of extraction) of Mr. A (Fig. 4A) changes the first information to include Mr. A (Fig. 4B) from including Mr. B (Fig. 3B)).

 	Regarding claim 17, Jung teaches the electronic device of claim 16, 
 	wherein the at least one processor is configured to display the changed first information on the display device (Fig. 4B, displays the changed first information Mr. A).  

 	Regarding claim 18, Jung teaches the electronic device of claim 7, 
 	wherein the storage pattern-related information includes elements within phone number-associated information higher than or equal to a threshold value and information related to a combination of arrangement of the elements ([0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein extracting of at least one of a rank, a name, a company name is storage pattern-related information (~a number of combination of extractions of each element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure); Fig. 3A-3B, a combination of extractions of Mr.A (~name) and Researcher (~rank) is storage pattern-related information wherein the elements Mr. A and Researcher is higher than a threshold of zero/null).  

 	Regarding claim 19, Jung teaches the electronic device of claim 1, 
 	wherein the associated data includes at least one of text data ([0028], “extracting information associated with the communicating electronic device based on the searched contents of the messages may refer to extracting at least one of a term representing a rank, a term representing a name, and a term representing a company name. In the above-described example, the electronic device may extract the incoming/outgoing information of the communicating electronic device assigned the telephone number "012-3456-7890" based on the contents of messages received from the communicating electronic device assigned the telephone number "012-3456-7890" … "home delivery" is repeated in the contents of the received message”; Figs. 1A and 3A, text data messages; [0039], “electronic device searches and analyzes the text, and finds the terms "law firm", "lawyer", and "judgment materials". Thereafter, the electronic device determines that the telephone number "1234-5678" is a contact associated with the legal profession by identifying that the terms "law firm", "lawyer", and "judgment materials" are associated with the law. In such a manner, the electronic device automatically extracts "lawyer Mr. B" as the name of the communicating electronic device corresponding to the telephone number "1234-5678" from the contents of the text”), 
 	text data recognized from a voice or an image, and 
 	context information generated when the phone number is detected.  

 	Regarding claim 20, Jung teaches the method of claim 14, 
 	wherein the displaying comprises displaying the changed first information on the display device (Fig. 4B, display of changed first information Mr. A on a display device), and 
 	the storage pattern-related information includes elements within phone number-associated information higher than or equal to a threshold value and information related to a combination of arrangement of the elements ([0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein extracting of at least one of a rank, a name, a company name is storage pattern-related information (~number of combination of extractions of each element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure); Fig. 4A-4B, a combination of extractions of Mr.A (~name) and Researcher (~rank) is storage pattern-related information wherein the elements Mr. A and Researcher is higher than a threshold of zero/null).   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kho (US 2013/0329876 A1).

	Regarding claim 5, Jung teaches the electronic device ([0027], “electronic device”; Fig. 1A) of claim 4, wherein a first screen of the display device on which the first information and the phone number are displayed (Fig. 4B, first screen of the display device on which the first information (“Mr. A”) and the phone number (“123-456-7890”) are displayed).   

 	when the icon is touched, overlappingly display a second screen including the second information with at least some of a first screen of the display device on which the first information and the phone number are displayed.  
	However, Kho teaches wherein at least one processor is further configured to display an icon for identifying base data of extraction of first information on a display device (Fig. 5, displays Answer button (~icon) for identifying base data of extraction of first information on a display device); [0049], “results shown in FIG. 6 can be displayed in response to the user selecting the "Answer" button shown in FIG. 5”) and, 
 	when the icon is touched, overlappingly display a second screen including second information with at least some of a first screen of the display device on which the first information is displayed (when Answer button (~icon) is touched, Fig. 6 is displayed including second information (~communication history) having the top row with icons (~at least some of a first screen of the display device) overlapping; [0049], “results shown in FIG. 6 can be displayed in response to the user selecting the "Answer" button shown in FIG. 5”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kho with the teaching of Jung in order for the user to independently search the computer for files, email messages, or other information for use during the call (Kho [0002]). 

 	Regarding claim 6, Jung in view of Kho teaches the electronic device (Jung [0027], “electronic device”; Fig. 1A) of claim 5, 
 	wherein the second information includes information indicating accuracy of extraction of the first information (Jung Fig. 2B, www.A.co.kr (~second information) includes information indicating accuracy of extraction of the first information (~display of successfully extracted home page address “www.A.co.kr” of “bank A” using a web browser indicates that the extraction of “A” (~first information) was accurate since “A” matches “A” of “www.A.co.kr”)), and 
 	the at least one processor (Jung [0012], “electronic device includes a processor unit”; [0073], “processor unit”) is configured to display the second information using at least one of a color, a brightness, and a size of the visual item (Jung Fig. 2B, second information “www.A.co.kr” is displayed using a size of the rectangle (~visual item)).    

	Regarding claim 12, Jung teaches the method of claim 11, wherein a first screen of the display device on which the first information and the phone number are displayed (Fig. 4B, first screen of the display device on which the first information (“Mr. A”) and the phone number (“123-456-7890”) are displayed).   
	Jung does not explicitly teach wherein the displaying comprises: displaying an icon for identifying the base data of extraction of the first information; and 

	However, Kho teaches wherein displaying comprises: displaying an icon for identifying base data of extraction of first information (Fig. 5, displays Answer button (~icon) for identifying base data of extraction of first information on a display device); [0049], “results shown in FIG. 6 can be displayed in response to the user selecting the "Answer" button shown in FIG. 5”); and 
 	when the icon is touched, overlappingly displaying a second screen including the second information with at least some of a first screen of the display device on which the first information is displayed (when Answer button (~icon) is touched, Fig. 6 is displayed including second information (~communication history) having the top row with icons (~at least some of a first screen of the display device) overlapping; [0049], “results shown in FIG. 6 can be displayed in response to the user selecting the "Answer" button shown in FIG. 5”).  
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kho with the teaching of Jung in order for user to independently search the computer for files, email messages, or other information for use during the call (Kho [0002]). 

 	Regarding claim 13, Jung in view of Kho teaches the method of claim 12, 
 	wherein the second information includes information indicating accuracy of extraction of the first information (Jung Fig. 2B, www.A.co.kr (~second information) includes information indicating accuracy of extraction of the first information (~display of successfully extracted home page address “www.A.co.kr” of “bank A” using a web browser indicates that the extraction of “A” (~first information) was accurate since “A” matches “A” of “www.A.co.kr”)), and 
 	the displaying comprises displaying the second information using at least one of a color, a brightness, and a size of the visual item (Jung Fig. 2B, second information “www.A.co.kr” is displayed using a size of the rectangle (~visual item)).  

	Regarding claim 15, Jung in view of Kho teaches the method of claim 12, 
 	wherein the associated data includes at least one of text data (Jung [0028], “extracting information associated with the communicating electronic device based on the searched contents of the messages may refer to extracting at least one of a term representing a rank, a term representing a name, and a term representing a company name. In the above-described example, the electronic device may extract the incoming/outgoing information of the communicating electronic device assigned the telephone number "012-3456-7890" based on the contents of messages received from the communicating electronic device assigned the telephone number "012-3456-7890" … "home delivery" is repeated in the contents of the received message”; Figs. 1A and 3A, text data messages; [0039], “electronic device searches and analyzes the text, and finds the terms "law firm", "lawyer", and "judgment materials". Thereafter, the electronic device determines that the telephone number "1234-5678" is a contact associated with the legal profession by identifying that the terms "law firm", "lawyer", and "judgment materials" are associated with the law. In such a manner, the electronic device automatically extracts "lawyer Mr. B" as the name of the communicating electronic device corresponding to the telephone number "1234-5678" from the contents of the text”), 
 	text data recognized from a voice or an image, and 
 	context information generated when the phone number is detected.  

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643